UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6861


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL DEMONTE JONES, a/k/a Mike Jones,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:08-cr-00396-FL-1)


Submitted:   October 21, 2014             Decided:   November 4, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Demonte Jones, Appellant Pro Se. Seth Morgan Wood,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael    Demonte      Jones      appeals    the     district   court’s

order denying his motion under 18 U.S.C. § 3582(c)(2) (2012) to

reduce       sentence.     We    have       reviewed   the    record      and   find    no

reversible error.         Accordingly, we affirm for the reasons stated

by     the     district    court.            United       States     v.    Jones,      No.

5:08-cr-00396-FL-1 (E.D.N.C. May 23, 2014).                          We dispense with

oral    argument     because         the    facts   and     legal    contentions       are

adequately      presented       in    the    materials      before    this   court     and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                              2